Opinion
Pee Curiam,
The judgment of sentence of the Court of Quarter Sessions of Philadelphia County is affirmed on the opinion of President Judge Flood for the court below, as reported in 23 Pa. D. & C. 2d 698.
It is ordered that said defendant appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with his sentence or any part thereof which had not been performed at the time the appeal was made a supersedeas.
Flood, J., took no part in the consideration or decision of this case.